Special Term properly denied the petitioner’s application for attorneys’ fees on the ground that the services rendered by the petitioner’s attorneys were superfluous since the petitioner, before the instant proceeding was commenced, had secured the reinstatement of his food-stamp authorization and the restoration of his lost benefits solely through his own efforts. The petitioner failed to show that it was necessary to bring a proceeding to compel the respondents to comply with the fair hearing decision reinstating his food-stamp authorization (see, Coen v Harrison County School Bd., 638 F2d 24, reh denied 644 F2d 34, cert denied 455 US 938; Commissioners Ct. of Medina County, Tex. v United States, 683 F2d 435; American Constitutional Party v Munro, 650 F2d 184; Taylor v *588Safeway Stores, 524 F2d 263). Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.